DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	The information disclosure statements submitted on December 11th, 2020 and on September 30th, 2020 have been considered by the Examiner and made of record in the application file.
Preliminary Amendment
	The present Office Action is based upon the original patent application filed on September 24, 2019 as modified by the preliminary amendment also filed on December 18, 2019.  Claims 28-60 are now pending in the present application. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 28, 30, 33, 36, 39, 41, 44, 47, 50, 52, 55, and 58 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al. (US PGPub 2015/0078323 A1).
 	Regarding claim 28, Song teaches a wireless communication method, comprising: configuring, by a base station, a parameter subset of a media access control (MAC) layer operation in part based on one or more numerologies that are supported by the parameter subset ([0175] wherein the base station configures two sets of MAC layer configuration parameter as subsets), wherein the parameter subset indicates the one or more numerologies ([0177]-[0192]); and performing a transmission according to the configured parameter subset (“data to be transmitted may be classified into first data and second data, the first data is transmitted in a first cell, and the second data is transmitted in a second cell, and the configured mapping may include: A logic channel corresponding to the first data is mapped to a transport channel and/or physical layer channel corresponding to the first cell”, [0176], [0193], and [0194]).  
 	Regarding claim 30, Song teaches the method of claim 28, wherein the parameter subset further comprises an identifier for the parameter subset ([0177] and [0178], mapping identity). 
	Regarding claim 33, Song teaches a wireless communication method, 

	Regarding claim 36, Song teaches the method of claim 33, wherein the parameter subset further comprises an identifier for the parameter subset ([0177] and [0178], mapping identity). 
	Regarding claim 39, Song teaches a device (“a base station”, [0175]) for wireless communication, comprising: a processor, and a memory including processor executable code, wherein the processor executable code upon execution by the processor configures the processor to ([0175], and Fig. 8 wherein it is inherent that a base station comprises a processor and a memory, wherein the processor comprises executable code upon execution by the processor): configure a parameter subset of a media access control (MAC) layer operation in part based on one or more numerologies that are supported by the parameter subset ([0175] wherein the base station configures two 
 	Regarding claim 41, Song teaches the device of claim 39, wherein the parameter subset further comprises an identifier for the parameter subset ([0177] and [0178], mapping identifier). 
	Regarding claim 44, Song teaches a device (“a UE”, [0175]) for wireless communication, comprising: a processor, and a memory including processor executable code, wherein the processor executable code upon execution by the processor configures the processor ([0175], wherein it is inherent that a UE comprises a processor and a memory, wherein the processor comprises executable code upon execution by the processor) to: receive information about a parameter subset of a media access control (MAC) layer operation based on one or more signaling messages ([0193] and [0175]), wherein the parameter subset indicates one or more numerologies supported by the parameter subset ([0179]), and wherein the parameter subset is configured in part based on the one or more numerologies ([0177]-[0192]); and performing communication by the terminal according to the configured parameter subset (“data to be transmitted may be classified into first data and second data, the first data is 
 	Regarding claim 47, Song teaches the device of claim 44, wherein the parameter subset further comprises an identifier for the parameter subset ([0177] and [0178], mapping identifier). 
	Regarding claim 50, Song teaches a non-transitory storage medium having code stored thereon, the code upon execution by a processor, causing the processor to implement a method ([0270]) that comprises: configuring, by a base station, a parameter subset of a media access control (MAC) layer operation in part based on one or more numerologies that are supported by the parameter subset ([0175] wherein the base station configures two groups of MAC layer configuration parameter subsets), wherein the parameter subset indicates the one or more numerologies ([0177]-[0192]); and performing a transmission according to the configured parameter subset (“data to be transmitted may be classified into first data and second data, the first data is transmitted in a first cell, and the second data is transmitted in a second cell, and the configured mapping may include: A logic channel corresponding to the first data is mapped to a transport channel and/or physical layer channel corresponding to the first cell”, [0176], [0193], and [0194]). 	
 	Regarding claim 52, Song teaches the non-transitory storage medium of claim 50, wherein the parameter subset further comprises an identifier for the parameter 

	Regarding claim 55, Song teaches a non-transitory storage medium having code stored thereon, the code upon execution by a processor, causing the processor to implement a method that comprises ([0270]): receiving, by a terminal, information about a parameter subset of a media access control (MAC) layer operation based on one or more signaling messages ([0193] and [0175]), wherein the parameter subset indicates one or more numerologies supported by the parameter subset ([0179]), and wherein the parameter subset is configured in part based on the one or more numerologies ([0177]-[0192]); and performing communication by the terminal according to the configured parameter subset (“data to be transmitted may be classified into first data and second data, the first data is transmitted in a first cell, and the second data is transmitted in a second cell, and the configured mapping may include: A logic channel corresponding to the first data is mapped to a transport channel and/or physical layer channel corresponding to the first cell”, [0176], [0195], [0196], and [0265]). 
	Regarding claim 58, Song teaches the non-transitory storage medium of claim 55, wherein the parameter subset further comprises an identifier for the parameter subset ([0177] and [0178], mapping identifier). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

3.	Claims 29, 35, 40, 46, 51, and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US PGPub 2015/0078323 A1) in view of Zhu et al. (US PGPub 2014/0119318 A1).
 	Regarding claim 29, Song teaches the method wherein the parameter subset further comprises an identifier of a resource used for a scheduling request (SR) transmission ([0121] wherein the parameter subset/“first mapping and second mapping” 
	In an analogous art, Zhu teaches method wherein the parameter subset further comprises a priority of the parameter subset (“the state of the logic channel buffer with the highest priority”, [0070]) and configuration information for one or more logical channels (“the occupation condition of the buffer of the logic channel mapped onto E-DCH”, [0070]). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adapt the teaching wherein the parameter subset further comprises a priority of the parameter subset and configuration information for one or more logical channels, as taught by Zhu and combine with Song in order to minimize the transmission delay, as suggested by Zhu ([0012]).
 	Regarding claim 35, Song teaches the method wherein the parameter subset further comprises an identifier of a resource used for a scheduling request (SR) transmission ([0121] wherein the parameter subset/“first mapping and second mapping” comprises mapping identifiers for logical channel with respect to a physical entity/cell for the uplink resource request for data transmission). However, Song lack the teaching wherein the parameter subset further comprises a priority of the parameter subset and configuration information for one or more logical channels. 

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adapt the teaching wherein the parameter subset further comprises a priority of the parameter subset and configuration information for one or more logical channels, as taught by Zhu and combine with Song in order to minimize the transmission delay, as suggested by Zhu ([0012]).
Regarding claim 40, Song teaches the device wherein the parameter subset further comprises an identifier of a resource used for a scheduling request (SR) transmission ([0121] wherein the parameter subset/“first mapping and second mapping” comprises mapping identiifers for logical channel with respect to a physical entity/cell for the uplink resource request for data transmission). However, Song lack the teaching wherein the parameter subset further comprises a priority of the parameter subset, configuration information for one or more logical channels. 
	In an analogous art, Zhu teaches device wherein the parameter subset further comprises a priority of the parameter subset (“the state of the logic channel buffer with the highest priority”, [0070]) and configuration information for one or more logical channels (“the occupation condition of the buffer of the logic channel mapped onto E-DCH”, [0070]). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adapt the teaching wherein the parameter subset further comprises a priority of the parameter subset and configuration information for one or more logical channels, as taught by Zhu and combine with Song in order to minimize the transmission delay, as suggested by Zhu ([0012]).  
	Regarding claim 46, Song teaches the device wherein the parameter subset further comprises an identifier of a resource used for a scheduling request (SR) transmission ([0121] wherein the parameter subset/“first mapping and second mapping” comprises mapping identiifers for logical channel with respect to a physical entity/cell for the uplink resource request for data transmission). However, Song lack the teaching wherein the parameter subset further comprises a priority of the parameter subset, configuration information for one or more logical channels. 
	In an analogous art, Zhu teaches device wherein the parameter subset further comprises a priority of the parameter subset (“the state of the logic channel buffer with the highest priority”, [0070]) and configuration information for one or more logical channels (“the occupation condition of the buffer of the logic channel mapped onto E-DCH”, [0070]). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adapt the teaching wherein the parameter subset further comprises a priority of the parameter subset and configuration information for one or more logical channels, as taught by 
	Regarding claim 51, Song teaches the non-transitory storage medium wherein the parameter subset further comprises an identifier of a resource used for a scheduling request (SR) transmission ([0121] wherein the parameter subset/“first mapping and second mapping” comprises mapping identiifers for logical channel with respect to a physical entity/cell for the uplink resource request for data transmission). However, Song lack the teaching wherein the parameter subset further comprises a priority of the parameter subset, configuration information for one or more logical channels. 
	In an analogous art, Zhu teaches the non-transitory storage medium wherein the parameter subset further comprises a priority of the parameter subset (“the state of the logic channel buffer with the highest priority”, [0070]) and configuration information for one or more logical channels (“the occupation condition of the buffer of the logic channel mapped onto E-DCH”, [0070]). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adapt the teaching wherein the parameter subset further comprises a priority of the parameter subset and configuration information for one or more logical channels, as taught by Zhu and combine with Song in order to minimize the transmission delay, as suggested by Zhu ([0012]). 

	In an analogous art, Zhu teaches non-transitory storage medium wherein the parameter subset further comprises a priority of the parameter subset (“the state of the logic channel buffer with the highest priority”, [0070]) and configuration information for one or more logical channels (“the occupation condition of the buffer of the logic channel mapped onto E-DCH”, [0070]). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adapt the teaching wherein the parameter subset further comprises a priority of the parameter subset and configuration information for one or more logical channels, as taught by Zhu and combine with Song in order to minimize the transmission delay, as suggested by Zhu ([0012]). 

s 31, 37, 42, 48, 53, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US PGPub 2015/0078323 A1) in view of Dinan (US PGPub 2013/0003673 A1).
 	Regarding claim 31, Song teaches the method of claim 28.  However, Song lacks the teaching wherein the parameter subset further comprises configuration information about a random access channel (RACH) process. 
	In an analogous art, Dinan teaches the method wherein the parameter subset 
further comprises configuration information about a random access channel (RACH) process ([0123], lines 1-7).
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adapt the teaching wherein the parameter subset further comprises configuration information about a random access channel (RACH) process, as taught by Dinan, and combine with Song in order to establish the connection with the access network.
	Regarding claim 37, Song teaches the method of claim 33.  However, Song lacks the teaching wherein the parameter subset further comprises configuration information about a random access channel (RACH) process. 
 	In an analogous art, Dinan teaches the method wherein the parameter subset further comprises configuration information about a random access channel (RACH) process ([0123], lines 1-7).

 	Regarding claim 42, Song teaches the device of claim 39.  However, Song lacks the teaching wherein the parameter subset further comprises configuration information about a random access channel (RACH) process. 
	In an analogous art, Dinan teaches the device wherein the parameter subset further comprises configuration information about a random access channel (RACH) process ([0123], lines 1-7).
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adapt the teaching wherein the parameter subset further comprises configuration information about a random access channel (RACH) process, as taught by Dinan, and combine with Song in order to establish the connection with the access network.
 	Regarding claim 48, Song teaches the device of claim 44.  However, Song lacks the teaching wherein the parameter subset further comprises configuration information about a random access channel (RACH) process. 

 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adapt the teaching wherein the parameter subset further comprises configuration information about a random access channel (RACH) process, as taught by Dinan, and combine with Song in order to establish the connection with the access network.
Regarding claim 53, Song teaches the non-transitory storage medium of claim 50.  However, Song lacks the teaching wherein the parameter subset further comprises 
configuration information about a random access channel (RACH) process. 
	In an analogous art, Dinan teaches the non-transitory storage medium wherein the parameter subset further comprises configuration information about a random access channel (RACH) process ([0123], lines 1-7).
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adapt the teaching wherein the parameter subset further comprises configuration information about a random access channel (RACH) process, as taught by Dinan, and combine with Song in order to establish the connection with the access network.

	In an analogous art, Dinan teaches the non-transitory storage medium wherein the parameter subset further comprises configuration information about a random access channel (RACH) process ([0123], lines 1-7).
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adapt the teaching wherein the parameter subset further comprises configuration information about a random access channel (RACH) process, as taught by Dinan, and combine with Song in order to establish the connection with the access network.
5.	Claims 32, 38, 43, 49, 54, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US PGPub 2015/0078323 A1) in view of Luo et al. (US PGPub 2019/0230654 A1).
 	Regarding claim 32, Song teaches the method of claim 28.  However, Song lacks the teaching wherein the parameter subset further comprises configuration information about semi-persistent scheduling (SPS). 

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adapt the teaching wherein the parameter subset further comprises configuration information about semi-persistent scheduling (SPS), as taught by Luo and combine with Song in order to optimize the buffer scheduling scheme.  
 	Regarding claim 38, Song teaches the method of claim 33.  However, Song lacks the teaching wherein the parameter subset further comprises configuration information about semi-persistent scheduling (SPS). 
	In an analogous art, Luo teaches the method wherein the parameter subset further comprises configuration information about semi-persistent scheduling (SPS) ([0201]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adapt the teaching wherein the parameter subset further comprises configuration information about semi-persistent scheduling (SPS), as taught by Luo and combine with Song in order to optimize the buffer scheduling scheme.  

	In an analogous art, Luo teaches the device wherein the parameter subset further comprises configuration information about semi-persistent scheduling (SPS) ([0201]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adapt the teaching wherein the parameter subset further comprises configuration information about semi-persistent scheduling (SPS), as taught by Luo and combine with Song in order to optimize the buffer scheduling scheme.  
	Regarding claim 49, Song teaches the device of claim 44.  However, Song lacks the teaching wherein the parameter subset further comprises configuration information about semi-persistent scheduling (SPS). 
	In an analogous art, Luo teaches the device wherein the parameter subset further comprises configuration information about semi-persistent scheduling (SPS) 
([0201]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adapt the teaching wherein the parameter subset further comprises configuration information about semi-persistent scheduling 
 	Regarding claim 54, Song teaches the non-transitory storage medium of claim 50.  However, Song lacks the teaching wherein the parameter subset further comprises configuration information about semi-persistent scheduling (SPS).
 	In an analogous art, Luo teaches the non-transitory storage medium wherein the parameter subset further comprises configuration information about semi-persistent scheduling (SPS) ([0201]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adapt the teaching wherein the parameter subset further comprises configuration information about semi-persistent scheduling (SPS), as taught by Luo and combine with Song in order to optimize the buffer scheduling scheme.  
Regarding claim 60, Song teaches the non-transitory storage medium of claim 55.  However, Song lacks the teaching wherein the parameter subset further comprises configuration information about semi-persistent scheduling (SPS).
 	In an analogous art, Luo teaches the non-transitory storage medium wherein the parameter subset further comprises configuration information about semi-persistent scheduling (SPS) ([0201]).
.  

6.	Claims 34, 45, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US PGPub 2015/0078323 A1) in view of Xu et al. (US PGPub 2013/0195079 A1).
	Regarding claim 34, Song teaches the method of claim 33.  However, Song lacks 
the teaching further comprising: receiving, by the terminal, a Downlink Control 
Information (DCI) at a physical layer; and determining, according to an identifier of the 
parameter subset included in the Downlink Control Information (DCI), a part of the 
parameter subset used for a scheduling of the transmission. 
	In an analogous art, Xu teaches receiving, by the terminal, a Downlink Control 
Information (DCI) at a physical layer; and determining, according to an identifier of the 
parameter subset included in the Downlink Control Information (DCI), a part of the 
parameter subset used for a scheduling of the transmission ([0197], lines 1-9).
 	It would have been obvious to one having ordinary skill in the art before the 
effective filing date of the claimed invention to adapt the teaching comprising receiving, 
by the terminal, a Downlink Control Information (DCI) at a physical layer; and 
determining, according to an identifier of the parameter subset included in the Downlink 

transmission, as taught by Xu, and combine with Song, in order to precisely decode the 
data that is contention based, as suggested by Xu ([0197], lines 1-4).
 	Regarding claim 45, Song teaches the device of claim 44.  However, Song lacks 
the teaching further comprising: receiving, by the terminal, a Downlink Control 
Information (DCI) at a physical layer; and determining, according to an identifier of the 
parameter subset included in the Downlink Control Information (DCI), a part of the 
parameter subset used for a scheduling of the transmission. 
	In an analogous art, Xu teaches receiving, by the terminal, a Downlink Control 
Information (DCI) at a physical layer; and determining, according to an identifier of the 
parameter subset included in the Downlink Control Information (DCI), a part of the 
parameter subset used for a scheduling of the transmission ([0197], lines 1-9).
 	It would have been obvious to one having ordinary skill in the art before the 
effective filing date of the claimed invention to adapt the teaching comprising receiving, 
by the terminal, a Downlink Control Information (DCI) at a physical layer; and 
determining, according to an identifier of the parameter subset included in the Downlink 
Control Information (DCI), a part of the parameter subset used for a scheduling of the 
transmission, as taught by Xu, and combine with Song, in order to precisely decode the 
data that is contention based, as suggested by Xu ([0197], lines 1-4).
 	Regarding claim 56, Song teaches the non-transitory storage medium of claim 
55.  However, Song lacks the teaching further comprising: receiving, by the terminal, a 
Downlink Control Information (DCI) at a physical layer; and determining, according to an 
identifier of the parameter subset included in the Downlink Control Information (DCI), a 

	In an analogous art, Xu teaches receiving, by the terminal, a Downlink Control 
Information (DCI) at a physical layer; and determining, according to an identifier of the 
parameter subset included in the Downlink Control Information (DCI), a part of the 
parameter subset used for a scheduling of the transmission ([0197], lines 1-9).
 	It would have been obvious to one having ordinary skill in the art before the 
effective filing date of the claimed invention to adapt the teaching comprising receiving, 
by the terminal, a Downlink Control Information (DCI) at a physical layer; and 
determining, according to an identifier of the parameter subset included in the Downlink 
Control Information (DCI), a part of the parameter subset used for a scheduling of the 
transmission, as taught by Xu, and combine with Song, in order to precisely decode the 
data that is contention based, as suggested by Xu ([0197], lines 1-4).
 					Conclusion
7.	Any inquiry concerning this communication or earlier communications from the 

examiner should be directed to XIANG ZHANG whose telephone number is (571)270-

7693.  The examiner can normally be reached on Monday-Thursday, 8AM-4PM.

 	If attempts to reach the examiner by telephone are unsuccessful, the
examiner’s supervisor, Rafael Perez-Gutierrez, can be reached on (571)272-7915. The
fax phone number for the organization where this application or proceeding is

assigned is 571-273-8300.

 	Information regarding the status of an application may be obtained from the 
 	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XIANG ZHANG/
Patent Examiner, Art Unit 2642

/Rafael Pérez-Gutiérrez/Supervisory Patent Examiner, Art Unit 2642